Citation Nr: 0713113	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  04-34 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertensive 
vascular disease. 

2.  Entitlement to service connection for a left foot 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to July 
1977. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for hypertensive vascular disease 
and for a left foot disability. 

The veteran requested a hearing before the Board by video 
teleconference from the RO but failed to appear as scheduled 
in February 2005. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  

REMAND

The veteran served as an Army supply clerk with no overseas 
service.  The veteran was enrolled in the Army Reserve from 
July 1977 to May 1983.  He contends that his hypertension 
first manifested in service or was aggravated by service and 
that his left foot disability was the result of injury in 
service. 

The veteran's service medical records contain only the 
veteran's January 1974 enlistment physical examination 
report.  Multiple requests for additional service medical 
records to the National Personnel Records Center and the 
Adjutant General of the Alabama National Guard have failed to 
obtain additional records.  The veteran's representative 
contends that an additional request is necessary.  However, 
since some military records were obtained and since follow up 
requests have been unsuccessful, the Board concludes that 
further requests would likely be futile.  

In a December 2002 statement and in a January 2004 RO 
hearing, the veteran stated that he was advised by military 
examiners at the time of enlistment to adjust his diet to 
control his blood pressure.  He further stated that even 
after controlling his diet, he was told he had high blood 
pressure at the time of discharge.  He also stated that he 
injured his left foot while performing forced marches.  Lay 
statements received in March 2003 from a former spouse and 
from a friend discussed the veteran's observed symptoms and 
medications.    
VA hospital and outpatient treatment records starting in 1991 
primarily addressed substance abuse treatment and do not show 
symptoms or treatment for hypertension or a left foot 
disorder.   However, hypertension appeared as an ongoing 
diagnosis in 1995 with a reference to a two-year history of 
the disease.  There are several outpatient treatment records 
including X-rays in July 1995 and a podiatry consult in 
January 2003 that show left foot deformities, callosities, 
and the use of support devices. 

In August 2003, a VA examiner noted the veteran's medical 
history without noting a review of the claims file.  The 
examiner discussed a series of blood pressure measurements 
taken in service that indicated a prehypertension condition.  
However, he incorrectly noted that these measurements were 
taken at the time of the veteran's discharge rather than at 
enlistment as shown in the January 1974 physical examination.  
The examiner offered an opinion on the relationship between 
the veteran's current hypertension and blood pressure 
measurements in service based on incorrect information.  No 
examiner reviewed the claims file and offered an opinion 
whether the foot condition was related to any aspect of 
service.  

There is insufficient medical evidence to decide the claim, 
and service medical records are very limited.  However, since 
there is evidence of a current left foot disorder and current 
hypertensive vascular disease, and since there is lay and 
some medical evidence of symptoms in service, a medical 
examination and opinion on the etiology of the conditions is 
necessary to decide the claims.  38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination of his hypertensive vascular 
disease by an appropriately qualified VA 
physician.  Request that the physician 
review the claims file and note review of 
the claims file in the examination 
report.  In view of the limited service 
medical records, the examiner should 
closely review lay statements, hearing 
testimony, and the medical assessments 
concurrent with substance abuse 
treatment.  Request that the examiner 
provide an evaluation of the veteran's 
hypertension and an opinion whether the 
disease at least as likely as not (50 
percent or greater possibility) first 
manifested in service or was aggravated 
in service.  

2.  Schedule the veteran for an 
examination of his left foot by an 
appropriately qualified VA examiner.  
Request that the examiner review the 
claims file and note that review in the 
examination report.  In view of the 
limited service medical records, the 
examiner should closely review lay 
statements, hearing testimony, and the 
medical assessments concurrent with 
substance abuse treatment.  Request that 
the examiner provide an evaluation of the 
veteran's left foot condition and provide 
an opinion whether any disability found 
is at least as likely as not (50 percent 
or greater probability) related to an 
injury in service, participation in long 
forced marches, or any other aspect of 
service.  

3.  Then, readjudicate the claims for 
service connection for hypertensive 
vascular disease and a left foot 
disability.  If the decision remains 
adverse to the veteran, provide the 
veteran and his representative with a 
supplemental statement of the case and an 
opportunity to respond.  Thereafter, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



